UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1747



KATHY M. BLEDSOE,

                                               Plaintiff - Appellant,

          versus


COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-00-43-2)


Submitted:   December 17, 2001             Decided:   January 15, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan Kipp McLaughlin, MCLAUGHLIN & CURRY, Fairmont, West Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Region III,
Patricia M. Smith, Deputy Chief Counsel, Nicholas Cerulli, Assis-
tant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Patrick M.
Flatley, United States Attorney, Helen Campbell Altmeyer, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kathy M. Bledsoe appeals the district court’s order granting

summary judgment to the Commissioner in her action seeking judicial

review of the Commissioner’s decision to deny Bledsoe’s application

for disability insurance benefits.    We have reviewed the record,

the district court’s opinion, and the decision of the adminis-

trative law judge and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.     Bledsoe v. Com-

missioner of Social Security, No. CA-00-43-2 (N.D. W. Va. Mar. 28,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2